 



Exhibit 10.6
THIRD AMENDMENT TO SECOND AMENDED
AND RESTATED LOAN AGREEMENT
     THIS THIRD AMENDMENT TO SECOND AMENDED AND RESTATED LOAN AGREEMENT dated as
of May 29, 2005 (this “Amendment”), is between WINTRUST FINANCIAL CORPORATION,
an Illinois corporation (the “Borrower”), and LASALLE BANK NATIONAL ASSOCIATION,
a national banking association (the “Bank”).
RECITALS
     A. The Borrower and the Bank entered into that certain Second Amended and
Restated Loan Agreement dated as of April 30, 2003, as amended by that certain
First Amendment to Second Amended and Restated Loan Agreement dated as of
April 30, 2004 and as amended by that certain Second Amendment to Second Amended
and Restated Loan Agreement dated as of May 1,2005 (collectively, the
“Agreement”); and
     B. The Borrower desires to extend the maturity date of Note 1 to June 1,
2015; and
     C. Borrower has acquired additional Subsidiaries which are intended to be
included in the definition of “Subsidiary” and their respective securities are
intended to be included in the definition of “Subsidiary Stock”.
     NOW, THEREFORE, in consideration of the premises and other good and
valuable consideration, the receipt and adequacy of which me hereby
acknowledged, the parties hereto agree as follows:
     1. DEFINITIONS. All capitalized terms used herein without definition shall
have the respective meanings set forth in the Agreement.
     2. ADDITIONAL SUBSIDIARIES. Borrower will pledge to LaSalle and grant a
security interest in favor of LaSalle with respect to the capital stock of
Wheaton Bank and Trust (“Wheaton”), Village Bank and Trust Arlington Heights
(“Village”), Advantage National Bank (“Advantage”), Town Bank (“Town”) and State
Bank of the Lakes (“State Bank”). Each of the above named Subsidiaries shall be,
in addition to Hinsdale, Lake Forest, North Shore, Libertyville, Crystal Lake,
Northbrook and Barrington, referred to herein individually as a “Subsidiary” and
collectively, the “Subsidiaries”; the capital stock of such Subsidiaries shall
be collectively referred to herein as the “Subsidiary Stock”) as set forth in
the Amended and Restated Pledge and Security Agreement of the Borrower of even
date herewith (the “Pledge Agreement”). Borrower agrees that it will promptly
inform the Bank of any new Banking Subsidiaries, and such new Banking
Subsidiaries will be included in the definition of Subsidiary. Borrower also
agrees to execute such documents as may be reasonably necessary to effectuate
the pledge to the Bank of the stock of any new Subsidiary.
     3 AMENDMENTS TO THE AGREEMENT.

 



--------------------------------------------------------------------------------



 



     3.1 Amendment to Section 3(d) of the Agreement. Section 3(d) of the
Agreement is hereby amended as of the date hereof by deleting the date “May 1,
2013” and inserting the date “June 1,2015”.
          3.2 Interest. Interest on amounts outstanding under the Revolving Note
shall be payable quarterly, in arrears, commencing on August 29, 2005 and
continuing on each November 29, February 28, May 29, and August 29 thereafter.
Interest shall be also payable at maturity, after maturity on demand, and on the
date any principal payment hereon is paid.
          3.3 Note 1. All references in the Loan Agreement to the Revolving Note
in the form of Exhibit “A” to the Loan Agreement shall be deemed to be
references to the Note 1 in the form of Exhibit “A-l” attached hereto and made a
part hereof.
     3. WARRANTIES. To induce the Bank to enter into this Amendment, the
Borrower warrants that:
          3.1 Authorization. The Borrower is duly authorized to execute and
deliver this Amendment and is and will continue to be duly authorized to borrow
monies under the Agreement, as amended hereby, and to perform its obligations
under the Agreement, as amended hereby.
          3.2 No. Conflicts. The execution and delivery of this Amendment and
the performance by the Borrower of its obligations under the Agreement as
amended hereby, do not and will not conflict with any provision of law or of the
charter or by-laws of the Borrower or of any agreement binding upon the
Borrower.
          3.3 Validity and Binding Effect. The Agreement, as amended hereby, is
a legal, valid and binding obligation of the Borrower, enforceable against the
Borrower in accordance with its terms, except as enforceability may be limited
by bankruptcy, insolvency or other similar laws of general application affecting
the enforcement of creditors’ rights or by general principles of equity limiting
the availability of equitable remedies.
          3.4 No Default. As of the date hereof, no Event of Default under
Section 9 of the Agreement, as amended by this Amendment or event or condition
which, with the giving of notice or the passage of time, shall constitute an
Event of Default, has occurred or is continuing.
          3.5 Warranties. As of the date hereof, the representations and
warranties in Section 5 of the Agreement are true and correct as though made on
such date, except for such Changes as are specifically permitted under the
Agreement,
     4. CONDITIONS PRECEDENT. This Amendment shall become effective as of the
date above first written after receipt by the Bank of the following documents:

  (a)   This Amendment duly executed by the Borrower;     (b)   A $1,000,000
Amended and Restated Note in the form attached hereto as Exhibit A-l duly
executed by the Borrower;

2



--------------------------------------------------------------------------------



 



  (c)   An Amended and Restated Pledge Agreement duly executed by Borrower;    
(d)   Amended and Restated Collateral Safekeeping Agreement;     (e)   Delivery
of the stock certificates relating to the stock of Wheaton, Village, Advantage,
Town and State Bank;     (f)   Assignments Separate from Certificate for each of
Wheaton, Village, Advantage, Town and State Bank; and     (g)   Such other
documents and instruments as the Bank reasonably requests.

     5. GENERAL.
          5.1 Law. This Amendment shall be construed in accordance with and
governed by the laws of the State of Illinois.
          5.2 Successors. This Amendment shall be binding upon the Borrower and
the Bank and Their respective successors and assigns, and shall inure to the
benefit of the Borrower and the Bank and their respective successors and
assigns.
          5.3 Confirmation of the Agreement. Except as amended hereby, the
Agreement shall remain in full force and effect and is hereby ratified and
confirmed in all respects.
     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed as of the date first above written.

                      LASALLE BANK NATIONAL       WINTRUST FINANCIAL    
ASSOCIATION       CORPORATION    
 
                   
By:
  Jeffery Bowden       By:   David a Dykstra    8/26/05    
 
                   
Its:
  SVP       Its:   Senior EVP & COO    
 
                   

3



--------------------------------------------------------------------------------



 



EXHIBIT A-1
AMENDED AND RESTATED NOTE

$1,000,000   Dated as of May 29, 2005

     FOR VALUE RECEIVED, WINTRUST FINANCIAL CORPORATION, an Illinois corporation
(the “Maker”) promises to pay to the order of LASALLE BANK NATIONAL ASSOCIATION,
a national banking association (the “Bank”) the principal sum of ONE MILLION
DOLLARS ($1,000,000). This Note is issued pursuant to the terms of that certain
Loan Agreement dated even date herewith (as amended from time to time, the “Loan
Agreement”) between the Bank and the Maker at the maturity or maturities and in
the amount or amounts as stated on the records of the Bank together with
interest (computed on actual days elapsed on the basis of a 360 day year) on any
and all principal amounts outstanding hereunder from time to time from the date
hereof until maturity. Interest shall be payable at the rates of interest and
the times set forth in the Loan Agreement. The principal balance, and all
accrued interest thereon, shall be due and payable on June 1,2015.
     This Note shall be available for direct advances.
     Principal and interest shall be paid to the Bank at its office at 135 South
LaSalle Street, Chicago, Illinois 60603, or at such other place as the holder of
this Note may designate in writing to the Maker. Until all outstanding
subordinated indebtedness is paid in full to Bank, this Note may not be prepaid
in whole or in part.
     This Note evidences indebtedness incurred under the Loan Agreement dated
April 30, 2003 between the Maker and the Bank, to which reference is hereby made
for a statement of the terms and conditions under which the due date of the Note
or any payment thereon may be accelerated. The holder of this Note is entitled
to all of the benefits provided for in the Loan Agreement.
     The Maker agrees that in action or proceeding instituted to collect or
enforce collection of this Note, the amount on the Bank’s records shall be
conclusive and binding evidence, absent demonstrable error, of the unpaid
principal balance of this Note.
     This Note amends and replaces that certain $1,000,000 Note dated April 30,
2003 executed by Maker in favor of the Bank is not payment thereof or a
novation.

                  WINTRUST FINANCIAL CORPORATION  
 
           
 
  By:        
 
           
 
  Its:        
 
           

4